Title: William Smith Shaw to Abigail Adams, 20 July 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              My dear aunt
              Atkinson July 20th 1798.
            
            O how happy should I be, were I to sit down to write you of my dear sisters better health, but alas I cannot. She fails every day & has now grown so weak that she is not able to wride out or even to come below stairs. She still keeps her usual flow of spirits, & sits “like patience on a monument, smiling” even tho in the arms of death. How miserable should I be, my aunt, in seeing my dear sister thus mouldering away, did I believe with the boasting modern philosophers, that after death, she would be consigned, like beasts, to eternal sleep and putrefaction. No, I firmly believe & have the strongest grounds for my belief, which afford consolations, neither few nor small, that she dies but to live forever—“that christianity will seat herself by her dying pillow, draw aside the curtains of eternity, point her closing eyes to the opening gates of everlasting life & convey her departing spirit in peace & transport to a state of perfect evergrowing knowledge, virtue, enjoyment, usefulness & glory:”
            I wrote to you in a letter which I hope you have received, that I should not be at commencement I found no difficulty in being excused. The president was so sick that his life was despaired of for more than a week Dr. Howard presided in his place com. day.
            The resolute conduct of the Americans, will I hope, prove to France & the world, what we ought to blush & be ashamed ever to

have had doubted, that we are resolve’d on a continuance of our independance or death—that rather than be slaves to a foreign nation, we will all die, like Hanibal, by our hands. As for myself, I verily swear—I speak it with reverence, as being in the presence of my God— I solemnly swear, that the “impression of keen whips, I will wear as rubies, & strip myself to death as to a bed that longing I have been sick for,” ere I will writhe under the scourge of any foreign tyrant on earth.
            The excellent patriotick songs, from various parts of the US, serve to enkindle a glorious enthusiasm in every soul, in which there is a single spark of fire. Let me compose your songs & ballads (said a celebrated English patriot, I forget his name) & I dont care who makes your laws. Washingtons appointment, for I have no doubt but he will except, must electrify every bosom in his countrys cause. Under his banners, who can fight otherwise than valiantly? May the French have cause to say of our soldiers, as Tigranes the Persian exclaim’d of the Athenians, soon after the invasion of Xerxes Heavens! against whom have we come to contend? insensible to their own interest, they fight only for glory.
            I most ardently wished & fondly anticipated to have seen you long before this. I felt afraid that the extreme warm weather would make it sickly in P— that you may soon arrive at Q with health & happiness is the fond wish of your nephew / In great haste,
            
              Wm S Shaw
            
          
          
            your little grandsons are well
          
        